Case 1:18-cv-00261-JMS-RLP Document 87 Filed 11/16/18 Page 1 of 4     PageID #: 1558



  CASE LOMBARDI & PETTIT
  A LAW CORPORATION

  MARK G. VALENCIA              6783-0
  Email: mvalencia@caselombardi.com
  STEPHANIE M. SEGOVIA 10856-0
  Email: sms@caselombardi.com
  Pacific Guardian Center, Mauka Tower
  737 Bishop Street, Suite 2600
  Honolulu, Hawaii 96813
  Tel. No.: (808) 547-5400
  Fax No.: (808) 523-1888

  Attorneys for Plaintiff
  WIHC LLC dba ALOHA TOXICOLOGY

                      IN THE UNITED STATES DISTRICT COURT

                                   DISTRICT OF HAWAII

  WIHC LLC dba ALOHA                         CIVIL NO. 1:18-cv-00261-JMS-RLP
  TOXICOLOGY,                                (18 U.S.C. §§ 1836 and 1962)

                      Plaintiff,             PLAINTIFF WIHC LLC dba
                                             ALOHA TOXICOLOGY'S
          vs.                                FOURTH MOTION FOR
                                             EXTENSION OF TIME TO
  NEXTGEN LABORATORIES, INC.,                SUBMIT RULE 65 SECURITY
  OHANA GENETICS, INC., HEIDI                BOND; EXHIBIT A;
  MAKI, STEPHANIE SIMBULAN,                  CERTIFICATE OF SERVICE
  and DOE DEFENDANTS 1 – 20,

                      Defendants.            Judge: Honorable Michael J. Seabright


                        PLAINTIFF WIHC LLC dba ALOHA
                TOXICOLOGY'S FOURTH MOTION FOR EXTENSION
                  OF TIME TO SUBMIT RULE 65 SECURITY BOND



  30551/2/3044039.1
Case 1:18-cv-00261-JMS-RLP Document 87 Filed 11/16/18 Page 2 of 4     PageID #: 1559



        Plaintiff WIHC LLC dba ALOHA TOXICOLOGY ("Aloha Toxicology" or

  "Plaintiff"), by and through its attorneys, Case Lombardi & Pettit, respectfully

  submits this Third Motion for Extension of Time to Submit Rule 65 Bond (the

  "Motion"):

        1.     On October 4, 2018, Aloha Toxicology filed a Motion for Extension

   of Time to Submit Rule 65 Security Bond, which was based on delays in

   obtaining a bond. See Docket No. 69. The Court granted the Motion on October

   5, 2018 and extended the deadline to October 19, 2018. See Docket No. 70.

        2.     On October 19, 2018, Aloha Toxicology filed a Second Motion for

   Extension of Time to Submit Rule 65 Security Bond, which was based on ongoing

   delays in obtaining a bond. See Docket No. 77. The Court granted the Motion on

   October 22, 2018 and extended the deadline to November 2, 2018. See Docket

   No. 78.

        3.     On November 2, 2018, Aloha Toxicology files a Third Motion for

   Extension of Time to Submit Rule 65 Security Bond, which was based on ongoing

   delays in obtaining a bond. See Docket No. 80. The Court granted the Motion on

   November 5, 2018 and extended the deadline to November 16, 2018. See Docket

   No. 82.




                                         2
Case 1:18-cv-00261-JMS-RLP Document 87 Filed 11/16/18 Page 3 of 4          PageID #: 1560



           4.    Aloha Toxicology has continued diligently working on finalizing the

   bond process, but has been unable to complete that process by November 16,

   2018.

           5.    As stated in the other motions, there are three documents that need to

   be executed: (a) A letter of credit, (b) a Zurich American Insurance's ("Zurich")

   General Indemnity Agreement, and (c) a bond form (to be drafted and executed

   after the letter of credit is executed).

           6.    The Aloha Toxicology members have executed Zurich's General

   Indemnity Agreement.

           7.    Chase Consumer Banking Company ("Chase") has agreed to issue the

   letter of credit to secure the bond.

           8.    Chase and the insurance carrier, Zurich, have both approved the draft

   letter of credit to be issued to WIHC LLC.

           9.    The bond will be secured by real property located in Hawaii. Chase

   expects to receive the valuation of Aloha Toxicology’s real property by November

   28, 2018. See Exhibit A (Emails from Michael J. Showalter to Stephanie Segovia,

   Esq., dated November 13, 2018 and November 16, 2018).

           10.   While Chase is awaiting the valuation of Aloha Toxicology’s real

   property, Chase is currently vetting real estate firms in the state of Hawaii to

   complete the transaction. See Exhibit A.



                                              3
Case 1:18-cv-00261-JMS-RLP Document 87 Filed 11/16/18 Page 4 of 4          PageID #: 1561



        11.    On November 16, 2018, Michael Showalter explained the challenge

   of providing a timeline for the closing of the transaction. See Exhibit A.

        12.    WHEREFORE, Plaintiff Aloha Toxicology respectfully moves for an

   extension of time to submit Rule 65 bond as follows:

        A.     Aloha Toxicology respectfully requests an extension of time to

   provide the bond from November 16, 2018 to December 7, 2018.

        B.     That the Court grant such other relief as shall be appropriate.



        DATED: Honolulu, Hawaii, November 16, 2018.


                                         /s/ Mark G. Valencia
                                         MARK G. VALENCIA
                                         STEPHANIE M. SEGOVIA
                                         Attorneys for Plaintiff
                                         WIHC LLC dba ALOHA
                                         TOXICOLOGY




                                            4
